ANDERSON, Circuit Judge
(dissenting).
As indicated in Judge BINGHAM’S opinion, I concur with Judge JOHNSON in holding that, the act of 1924 adopts the construction by the courts (Johnson v. Shue Hong [C. C. A.] 300 F. 89 and cases cited) of the former acts as to adoptions prior to 1924; and this without regard to race.
*266Judge BINGHAM’S opinion — -in effect a dissent from that view — seems to me to overlook two controlling principles in statutory construction:
(1) That every Legislature, in amending, is assumed to know and adopt the existing status of rights, except as by new provisions, it changes that status;
(2) That every act is to- be construed as a whole, — not disregarding (as his opinion in effect does) the' definition of child in section 28 (m) (8 USCA § 224) in order to give dominant effect to section 13 (8 USCA § 213).
The jurisdiction taken in this case is not, as stated by Judge 'BINGHAM, “wholly conjectural”; it is grounded flatly on the contention that adoptions prior to 1924 are not touched by the aet of 1924. No other issue was pleaded, tried, or argued before the court below. The single question is of statutory construction beyond the United States. As the ruling below, on this single question open, is by a majority of this court held right, the only tenable result is affirmation.
I must dissent from the view that this court may reverse the decision below on the ground that there was no evidence of adoption. No such question is before us on the record; it has not been briefed or argued. The first assignment of error (merely -that the court below erred in discharging Chin Yuen) cannot fairly be extended to cover it. It is not “a plain error not assigned,” open under Rule 11. The decision of the .Immigration officials is conclusive on points ■on which there is substantial evidence, uniless there is some illegality or unfairness. Johnson v. Damon (C. C. A.) 16 F.(2d) 65, and cases cited. They are, to a degree, experts on Chinese law and customs, and we are not. There was abundant evidence of adoption in implied conformity to Chinese law or custom. Chin Mon, the adoptive father, expressly so testified. The red paper quoted in the majority opinion is a sale by the blood father of his son, not into chattel slavery, which does not exist in China, but into sonship to Chin Mon. It cannot fairly be otherwise interpreted.
It is a curious and interesting fact that, with other races and under other systems of law, far more recognition is given to adoption as a means, of perpetuating and enlarging the family unit, than with us and under a system grounded on the common law of England. 1 C. J. p. 1371; Hockaday v. Lynn, 200 Mo. 456, 98 S. W. 585, 8 L. R. A. (N. S.) 117, 118 Am. St. Rep. 672, 9 Ann. Cas. 775; Morse v. Osborne, 75 N. H. 487, 77 A. 403, 30 L. R. A. (N. S.) 914, Ann. Cas. 1912A, 324. The Egyptians, Hebrews, Greeks, Babylonians, Romans, and Spanish, all practiced adoption; while at common law, adoption was unknown. By statute we have approached the family standards of the older civilizations.
■ With the Chinese, ancestor worship and the desire for children (blood or adopted) are closely allied, and grounded in deep religious sentiment. With them family connotes much more than with us of the Occident. These frequent records in Chinese cases abound with references to visiting the graves of ancestors, to ancestor worship, to ancestral halls in the villages. The evidence as to the adoption of this applicant must be viewed against this background. The Board of Review did so view it. This eotirt ha's no right to reverse the conclusion there reached on a question of fact supported by substantial evidence. It was for the immigration officials, not for this court on habeas corpus, to say whether more evidence was necessary as to the Chinese law on adoption, —or as to the facts relative to this particular adoption.
This court is in effect giving the immigration officials a direction to retry the applicant’s ease on a point that it has already tried and determined in his favor; for, of course, he cannot be deported without a full opportunity to bring himself within the ruling now made.
The worst aspect of the decision now made is that this court is deciding a question not before it and without bearing it. This American citizen and his adopted -son have not the slightest reason even to suspect that this court is considering the validity of the adoption. Administrative tribunals have been reversed by courts for less disregard of the elementary principles of due process of law. Kwock Jan Fat v. White, 253 U. S. 454, 40 S. Ct. 566, 64 L. Ed. 1010; Int. Com. Com. v. L. & N. R. R., 227 U. S. 88, 91, 33 S. Ct. 185, 57 L. Ed. 431; Whitfield v. Hanges (C. C. A.) 222 F. 745, 749, 754; Ex parte Petkos (D. C.) 212 F. 275; United States v. Petkos (C. C. A.) 214 F. 978; Lewis ex rel. Lai Thuey Lem v. Johnson (C. C. A.) 16 F.(2d) 180.